Straight Path Communications Reports Results for Third Quarter Fiscal 2014 GLEN ALLEN, Va. - June 16, 2014 Straight Path Communications Inc. (NYSE MKT: STRP), a communications asset company that holds an extensive portfolio of 39 and 28 GHz wireless spectrum with coverage across the entire United States as well as a focused intellectual property portfolio, announced today operating results for its third quarter of fiscal 2014 ended April 30, 2014. Fiscal Third Quarter Highlights • Total revenues were $913,000, compared to $454,000 for fiscal Q2, and $127,000 in fiscal Q1 2014 • Total costs and expenses were $1.1 million, compared to $1.3 million for fiscal Q2, and $597,000 in fiscal Q1 2014. • Net gain attributable to STRP was $161,000, including $332,000 of other income • Cash and cash equivalents at April 30, 2014 of $15.6 million • Completed confidential license and settlement agreements with Google and Sony • Total license and settlement amounts were $12.3 millionfor the first nine months of fiscal 2014 • Joined advisory board of NYU WIRELESS, a research center aimed at expanding mobile and wireless capabilities for greater capacity 5G networks • Announced strategic relationship with SAF Tehnika, a wireless radio equipment manufacturer Management Commentary Davidi Jonas, Chief Executive Officer of Straight Path commented, “I am proud to announce that Straight Path delivered strong financial results for our third fiscal quarter. During the quarter, we continued to position our spectrum assets as a compelling option for wireless equipment developers, distributors, and ultimately network operators, as evidenced by our agreement with SAF Tehnika to market a radio/spectrum bundled solution. We are dedicated to developing additional solutions for wireless networks to further utilize our nationwide spectrum assets as a preferred solution to various wireless communications needs. This effort is strengthened by the fact that Straight Path became an Advisory Board Member of NYU WIRELESS, a leading 5G research development center. Mr. Jonas continued, “During the quarter we successfully entered into license arrangements for our patents with Google and Sony, bringing our total settlements to $12.3 million since our Spin-Off as an independent public company on Aug 1, 2013. In addition, we added three more licensees in the first few days of the fourth quarter bringing our total new licensee count during fiscal 2014 to seven. We’re pleased to have demonstrated the strength of our patents across multiple industries through these initial settlements and expect to initiate additional efforts to license our patents. Mr. Jonas concluded, “We remain on track to achieve our 2014 fiscal goals and are confident in our ability to successfully protect our IP assets and monetize our spectrum holdings.” Investor Conference Call Straight Path will host a conference call tomorrow morning, Tuesday June 17th at 9:30am EDT to provide a business update and answer questions from the investment community.To participate, please call 1-877-300-8521 from the U.S. or + 1-412-317-6026 internationally and use access code: 10047808.The conference call will also be available via a listen only webcast by accessing the Investors section of Straight Path Communications' website, www.spathinc.com. A replay of the conference call will also be available approximately two hours after completion of the live conference call at www.spathinc.com. A telephonic replay of the call will be available until June 24, 2014. To access the replay, please dial: 1-877-870-5176 from the U.S. or +1-858-384-5517 internationally. Participants must use the following code to access the replay of the call: 10047808. About Straight Path Communications Inc. Straight Path (NYSE MKT: STRP) holds, leases, and markets its extensive holdings of 39 and 28 GHz fixed wireless spectrum licenses through its Straight Path Spectrum subsidiary. Straight Path holds, licenses, and conducts other business related to certain patents through its Straight Path IP Group subsidiary. Additional information is available on Straight Path’s website: http://spathinc.com/ Safe Harbor In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words "believe," "anticipate," "expect," "plan," "intend," "estimate, "target" and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described in our Annual Report on Form 10-K for the fiscal year ended July 31, 2013 and our other periodic filings with the SEC (under the headings "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations"). We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. Contacts Yonatan Cantor Straight Path Communications Inc. 804-433-1523 yonatan.cantor@spathinc.com or Jeffrey Goldberger / Rob Fink KCSA Strategic Communications 212-896-1249 / 212-896-1206 STRP@kcsa.com STRAIGHT PATH COMMUNICATIONS INC. COMBINED AND CONSOLIDATED BALANCE SHEETS April 30, July31, (Unaudited) (Note 1) (in thousands) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $4 at April 30, 2014 and July 31, 2013 60 Other current assets 90 Total current assets Prepaid expenses Intangibles Total assets $ $ Liabilities and equity Current liabilities: Trade accounts payable $
